 


115 HRES 259 EH: Expressing concern and condemnation over the political, economic, social, and humanitarian crisis in Venezuela.
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 259 
In the House of Representatives, U. S.,

December 7, 2017
 
RESOLUTION 
Expressing concern and condemnation over the political, economic, social, and humanitarian crisis in Venezuela. 
 
 
Whereas in Venezuela, President Nicolas Maduro controls the Presidency, a majority of the municipalities, the Supreme Court, the military leadership, and the leadership of Petróleos de Venezuela (PDVSA), and has gutted the National Assembly of the power it constitutionally holds; Whereas in late October 2016, Venezuela’s state courts and National Electoral Council, which are comprised of political allies of President Maduro, halted efforts to hold a referendum pursuant to provisions of the Venezuelan constitution to recall President Maduro, thereby denying the Venezuelan people the ability to pursue a democratic solution to Venezuela’s crisis; 
Whereas Venezuela’s National Electoral Council postponed elections for governors and mayors scheduled for December 2016 and has not set a date to reschedule these elections; Whereas there have been several attempts at dialogue between President Maduro and the opposition over the past year, which have all failed to yield tangible results; 
Whereas the Government of Venezuela continues to silence its citizens through political arrests, with more than 444 political prisoners currently in jail; Whereas Joshua Holt, a United States citizen, remains imprisoned in Venezuela with no due process, and four postponed hearings to date; 
Whereas in its 2016 report, Venezuela’s Violence Observatory assessed a widespread use of firearms by criminals and increased use of violence by police and military officials, contributing to a homicide rate of 91.8 per 100,000 residents, making Venezuela one of the most violent countries in the world; Whereas police and military raids have led to widespread allegations of human rights abuses, including extrajudicial killings, mass arbitrary detentions, torture, forced evictions, and arbitrary deportations; 
Whereas Venezuela is immersed in a deep economic crisis, with shortages of basic food supplies and medicines, and inflation estimated to top roughly 1,600 percent in 2017, according to the International Monetary Fund; Whereas the Venezuelan military controls the production and distribution of basic food supplies, which has enabled corruption, fraud, and food trafficking, and exacerbated shortages throughout the country; 
Whereas deteriorating conditions in health care persist, with the World Health Organization estimating that there are shortages of 75 percent of necessary medications and medical supplies, up from 55 percent in 2014 and 67 percent in 2015; Whereas a recent survey – conducted jointly by the Central University of Venezuela, the Andrés Bello Catholic University and the Simón Bolivar University – found that almost 75 percent of Venezuelans lost an average of at least 19 pounds in 2016 as a result of a lack of proper nutrition amidst the country’s economic crisis; 
Whereas the country is facing increasing outbreaks of previously eradicated diseases, such as malaria and diphtheria; Whereas the Health Ministry in Venezuela published an epidemiological bulletin in May 2017 (the first since 2015), showing a 30 percent increase in infant mortality, a 66 percent rise in maternal mortality, and a 76 percent increase in malaria cases; 
Whereas the deteriorating conditions in Venezuela have prompted tens of thousands of Venezuelans to flee to countries throughout the Western Hemisphere, including Brazil, Canada, Chile, Colombia, Panama, Perú, and the United States, which threatens a wider refugee crisis in the region; Whereas there were 18,000 asylum requests from Venezuelans seeking to enter the United States in 2016, which according to United States Citizenship and Immigration Services was the highest number of requests made by any nationality last year; 
Whereas the Government of Venezuela has regulated and reduced the number of local and international media outlets with opposing views, including CNN en Español following its broadcast of a report alleging that Vice President Tareck El Aissami was directly linked to a ring of fraudulent Venezuelan passports provided to foreigners including known members of the terrorist organization Hezbollah; Whereas, on February 13, 2017, the Department of the Treasury’s Office of Foreign Assets Control designated Venezuela’s Vice President Tareck Zaidan El Aissami Maddah as a Specially Designated Narcotics Trafficker pursuant to the Foreign Narcotics Kingpin Designation Act for playing a significant role in international narcotics trafficking, and imposed sanctions on Mr. El Aissami and froze his assets in the United States; 
Whereas, on March 23, 2017, fourteen Member States of the Organization of American States (OAS) published a joint statement calling for the Government of Venezuela to hold elections, restore the constitutional powers of the National Assembly, and release political prisoners; Whereas, on March 28, 2017, the OAS Permanent Council agreed by a vote of 20 in favor, 11 against, 2 abstentions, and 1 absent/nonvoting Member States to move forward in discussing the situation in Venezuela; 
Whereas, on March 28, 2017, the Supreme Court of Venezuela stripped opposition leaders of the National Assembly of their parliamentary immunity and began to take steps to consider prosecuting them for treason; Whereas, on March 29, 2017, the Venezuelan Supreme Court seized power from the democratically elected National Assembly and nullified the legislative branch’s ability to function; 
Whereas, on March 31, 2017, in the first major break of a sitting Venezuelan public official, Venezuelan Attorney General Luisa Ortega Díaz affirmed the Supreme Court’s actions had broken constitutional order; Whereas, on March 31, 2017, Venezuelan citizens took to the streets protesting the Supreme Court’s breach of power; 
Whereas, on April 1, 2017, the Supreme Court reversed its earlier decisions taking over the National Assembly’s legislative powers and stripping the legislators of their parliamentary immunity; Whereas, on April 26, 2017, the Government of Venezuela announced its intent to withdraw from the OAS; 
Whereas on May 1, 2017, President Maduro announced a national vote to create a Constituent Assembly to rewrite the Venezuelan Constitution of 1999, which OAS Secretary General Luis Almagro stated (in testimony before the Committee on Foreign Relations of the Senate on July 19, 2017) was imposed by decree without the people and against the people, setting the will of the dictatorship above the popular will expressed through universal and direct vote; Whereas, on May 2, 2017, the Department of State stated, We have deep concerns about the motivation for this constituent assembly, which overrides the will of the Venezuelan people and further erodes Venezuelan democracy; 
Whereas peaceful protests by Venezuelan citizens since March of 2017 have been met with violence from Venezuelan authorities that has caused 100 deaths; Whereas, on May 17, 2017, the United Nations Security Council met to discuss the humanitarian crisis in Venezuela; 
Whereas, on May 18, 2017, the Department of the Treasury announced United States sanctions against eight Venezuelan Government officials, all members of Venezuela’s Supreme Court, pursuant to Executive Order No. 13692, for their responsibility in issuing a number of rulings that interfere with or limit the National Assembly’s authority and that limit the ability of the National Assembly to conduct its constitutional duties; Whereas, on May 23, 2017, President Maduro signed a document formally establishing the terms for electing members of a Constituent Assembly, presenting the proposed body as a way to rewrite the Constitution; 
Whereas, on June 2, 2017, President Maduro pledged to hold a referendum on the proposed new constitution; Whereas, on June 20, 2017, the OAS General Assembly meeting was held in Cancún, Mexico, where a resolution regarding the precarious situation in Venezuela failed to gain the votes needed for passage; 
Whereas Venezuela’s Attorney General Luisa Ortega Diaz is being legally pursued for defying President Maduro, with the Supreme Court banning her from leaving the country and freezing her assets; Whereas, on July 8, 2017, opposition leader Leopoldo López was released from prison but remains under house arrest; 
Whereas, on July 16, 2017, more than seven million people cast votes in a popular consultation to reject the Constituent Assembly; Whereas, on July 19, 2017, Secretary General of the OAS, Luis Almagro, issued a third report on the crisis in Venezuela which documented the violations of the constitution and systemic violations of human rights by the Government of Venezuela and calling for the immediate suspension of the Constituent Assembly, the cessation of violent repression, the opening of a channel for humanitarian assistance, and the release of political prisoners; 
Whereas, on July 20, 2017, the government-controlled Venezuelan Supreme Court annulled the process of the appointment of judges by the opposition-controlled National Assembly; Whereas, on July 30, 2017, the Government of Venezuela convened the Constitutent Assembly, which, on August 18, 2017, assumed lawmaking powers to supersede Venezuela’s legitimate National Assembly; and
Whereas the Constituent Assembly voted to remove Luisa Ortega Diaz from her position of Attorney General on August 5, 2017, and to replace her with Tarek William Saab, who was sanctioned by the United States Department of the Treasury on July 26, 2017, along with 12 other current and former senior officials of the Government of Venezuela: Now, therefore, be it   That the House of Representatives— 
(1)urges the Government of Venezuela to heed the calls of the international community without delay to hold free, fair, and open elections, release all political prisoners, including United States citizens, respect the constitutional rights of the National Assembly, and open a channel for international humanitarian assistance and medicines; (2)urges Organization of American States (OAS) Member States to continue all efforts to support the principles of the Inter-American Democratic Charter, regardless of Venezuela’s intent to withdraw from the OAS, and continue calls for the Government of Venezuela to hold free and fair elections and release all political prisoners in a timely manner; 
(3)recognizes the strong leadership of OAS Secretary General Luis Almagro in building a coalition of OAS Member States in support of democracy and human rights for the Venezuelan people; and (4)encourages the President of the United States to prioritize a resolution to the political, economic, social, and humanitarian crisis in Venezuela and an effective response to the growing regional refugee crisis that is emanating from Venezuela, through multilateral cooperation with partners at the OAS and United Nations, and through targeted sanctions against individuals responsible for the deterioration of democratic institutions and the rule of law in Venezuela. 
 
Karen L. Haas,Clerk.
